SUMMARY ORDER
Plaintiff-Appellant Vincent F. Rivera, pro se, appeals from an order denying reconsideration of the District Court’s earlier order dismissing his complaint as frivolous pursuant to the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(e)(2)(B)(i). We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We affirm because the District Court was indisputably correct to deem Rivera’s claims frivolous on the ground that his allegations are entirely “the product of delusion or fantasy.” Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir.1998) (internal quotation marks omitted). Furthermore, we warn Rivera that the filing of frivolous appeals, motions, petitions or other documents in the future may result in the imposition of monetary sanctions or the requirement that he obtain permission of the Court before making future filings. See In re Martin-Trigona, 9 F.3d 226, 227, 229 (2d Cir.1993); Sassower v. Sansverie, 885 F.2d 9, 10 (2d Cir.1989).
We have considered all of Rivera’s remaining arguments on appeal and find them to be without merit. Accordingly, the judgment of the District Court is hereby AFFIRMED, and Rivera is hereby WARNED regarding the possible consequences of future frivolous submissions.